J-S35022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    ATIBA WICKER

                             Appellant                No. 2244 EDA 2018


               Appeal from the PCRA Order Entered July 10, 2018
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at Nos: CP-51-CR-0002843-2012;
                                         CP-51-CR-0002844-2012;
                                         CP-51-CR-0002845-2012



BEFORE: OLSON, STABILE, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STABILE, J.:                  FILED SEPTEMBER 24, 2019

        Appellant, Atiba Wicker, appeals from the July 10, 2018 order dismissing

his petition pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. We quash.

        The record reveals that on November 15, 2011, Appellant was arrested

and charged with aggravated assault and related offenses on three separate

bills of information for three separate victims. On December 18, 2013, the

trial court imposed an aggregate 31 to 72 years of incarceration. This Court

affirmed the judgment of sentence on August 13, 2015. The Pennsylvania

Supreme Court denied allowance of appeal on February 1, 2016. Appellant

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35022-19


filed a timely first pro se PCRA petition on December 13, 2016. Appointed

counsel filed an amended petition on August 11, 2017.         The PCRA court

conducted several hearings, and eventually denied relief on July 10, 2018.

This timely appeal followed.

      As noted, this case proceeded against Appellant at three separate

dockets.   Appellant, however, has filed a single notice of appeal.         In

Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018), our Supreme

Court held, prospectively, that “when a single order resolves issues arising on

more than one lower court docket, separate notices of appeal must be filed.”

Failure to comply requires quashal of the appeal. Id. This Court has applied

Walker to cases pending on collateral review. Commonwealth v. Nichols,

208 A.3d 1087 (Pa. Super. 2019).        Walker, decided on June 1, 2018,

predated the appeal in this case. We are therefore constrained to quash this

appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/19




                                     -2-